Case 2:19-cv-00110-DBH Document 51 Filed 12/08/20 Page 1 of 1      PageID #: 536



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


MR. AND MRS. CATLING, individually        )
and as parents and next friends of        )
TC, a minor,                              )
                                          )
                         PLAINTIFFS       )
                                          )       CIVIL NO. 2:19-CV-110-DBH
V.                                        )
                                          )
YORK SCHOOL DEPARTMENT,                   )
                                          )
                         DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On October 28, 2020, the United States Magistrate Judge filed with the
court, with copies to counsel, his Recommended Decision on Administrative
Record.   The plaintiffs filed an objection to the Recommended Decision on
November 12, 2020, and the defendant filed its response to the plaintiffs’
objection on December 4, 2020.
      I have reviewed and considered the Recommended Decision, together with
the entire record; I have made a de novo determination of all matters adjudicated
by the Recommended Decision; and I concur with the recommendations of the
United States Magistrate Judge for the reasons set forth in the Recommended
Decision, and determine that no further proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. Judgment is GRANTED in favor of the defendant.

      SO ORDERED.

      DATED THIS 8TH DAY OF DECEMBER, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
